Title: 30th.
From: Adams, John Quincy
To: 


       My Trunks, which I have been so long expecting, came, at last this morning, from Haverhill. White, and my Brother, went to Boston; this day our Class finished reciting in Euclid. A Lesson was set us in Gravesande, for next Quarter; when we go, in to Mr. Read. It would have been best to have gone in to Gravesande before Mr. Williams, began his Lectures; but the Class was considerably delayed last year, by Mr. Howard’s going away, as he was the mathematical Tutor. Mr. Cranch stopp’d here, on his Return, from Lincoln. Weather fair and pleasant all day. The freshmen, are still very high. Sullivan, one of the Seniors had a Window broke, by one of them this Evening.
      